Citation Nr: 0301029	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for right big toe 
disability.

2. Entitlement to service connection for bilateral hearing 
loss disability.

3. Entitlement to service connection for tinnitus 
disability.

(The issues of entitlement to service connection for sleep 
apnea, left elbow bursitis, right big toe disability and 
left knee disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1997 to April 2001.  

This case is before the Board of Veterans' Appeals on 
appeal from an October 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2001.  A 
statement of the case was issued in February 2002, and a 
substantive appeal was received in March 2002.

With regard to the issues of entitlement to service 
connection for sleep apnea, left elbow bursitis, right big 
toe disability, and left knee disability, the Board is 
undertaking additional development, pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing 
the response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1. There is no competent evidence of current hearing loss 
disability.

2. There is no competent evidence of current tinnitus 
disability.


CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was not incurred in or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2. Tinnitus disability was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The 
intended effect of the new regulation is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection.  Moreover, a June 2001 letter 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met..

Furthermore, with regard to the issues addressed in this 
decision, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service 
medical records and VA medical records.  As the record 
shows that the veteran has been afforded the opportunity 
for an examination in connection with his hearing loss and 
tinnitus claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  Moreover, no 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or 
more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).



A.  Bilateral Hearing Loss

The issue before the Board involves a claim of entitlement 
to service connection for bilateral hearing loss 
disability.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Turning to the record, the Board notes that the veteran 
was scheduled for a VA audio exam in 2001, but he failed 
to report.  Therefore, his service connection for hearing 
loss claim must be decided based on the evidence of 
record.  38 C.F.R. § 3.655(b).

At the time of the veteran's March 2001 separation 
examination, audiological testing showed that the veteran 
does not suffer from bilateral hearing loss as defined for 
VA purposes in 38 C.F.R. § 3.385 because none of the 
auditory thresholds for any of the frequencies are 26 
decibels or greater.  Specifically, the report shows the 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
10
10
10
LEFT
10
0
05
0
05

In sum, the Board finds no evidence of a current hearing 
loss disability as defined for VA purposes in 38 C.F.R 
§ 3.385.  Service connection cannot be established without 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  



B.  Tinnitus

The issue before the Board involves a claim of entitlement 
to service connection for tinnitus.  After reviewing the 
totality of the pertinent evidence, the Board finds that 
the preponderance of such evidence is against the claim.

As noted above, the veteran failed to show for his 
scheduled VA audio testing.  Therefore, the issue of 
service connection for tinnitus must be decided based on 
the evidence of record.  38 C.F.R. § 3.655(b).  The 
evidence of record includes service medical records and VA 
medical records and both are devoid of reference to 
tinnitus or any pertinent symptomatology.  In fact, upon 
discharge in March 2001, the veteran was examined and 
found to have no physical defect and no significant 
abnormalities of the ears and ear drums.  In addition, the 
veteran made no complaint of, and there was no finding of, 
tinnitus.

In sum, the Board finds no evidence of a current tinnitus 
disability.  Service connection cannot be established 
without a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Conclusion

In reaching the above determinations, the Board is unable 
to find such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision as to either issue.  38 
U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for bilateral hearing 
loss disability is not warranted.  Entitlement to service 
connection for tinnitus disability is not warranted.  To 
this extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

